MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2019 ME 31 
Docket:	      Som-18-376	
Submitted	
  On	Briefs:	 February	20,	2019	
Decided:	     February	28,	2019	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                           IN	RE	CHILDREN	OF	CHRISTOPHER	S.	
	
	
PER	CURIAM	

        [¶1]	 	 Christopher	 S.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Skowhegan,	Benson,	J.)	terminating	his	parental	rights	to	two	of	his	children1	

pursuant	to	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)-(ii),	(iv)	(2018).2		He	challenges	

the	court’s	determination	that	termination	of	his	parental	rights	provides	the	

children	with	“permanency”	and	is	in	the	children’s	best	interests.		See	22	M.R.S.	

§	4055(1)(B)(2)(a).		We	affirm	the	judgment.		




    1		The	father	has	an	older	child	who	was	the	subject	of	a	separate	child	protection	proceeding.		He	

also	has	two	other	children	who	are	now	adults.			
    2		The	Department	sought	termination	of	the	father’s	rights	only.		The	children	have	been	in	the	

sole	custody	of	the	mother	since	this	action	was	commenced.			
2	

                                        I.		BACKGROUND	

         [¶2]	 	 The	 following	 facts,	 which	 are	 supported	 by	 competent	 record	

evidence,	are	drawn	from	the	court’s	findings	and	the	procedural	record.		See	

In	re	Children	of	Corey	W.,	2019 ME 4,	¶	2,	---	A.3d	---.	

         [¶3]	 	 On	 December	 4,	 2017,	 the	 Department	 of	 Health	 and	 Human	

Services	filed	a	petition	for	a	child	protection	order	and	preliminary	protection	

order,	 requesting	 that	 the	 court	 place	 the	 children	 in	 the	 sole	 custody	 of	 the	

mother.3	 	 See	 22	 M.R.S.	 §§	4032,	 4034(1)	 (2018).	 	 The	 petition	 alleged	 that	

between	 April	 of	2009	 and	 January	 of	 2016	 the	 Department	 received	 many	

reports	of	concerns	that	the	father	had	been	physically	and	emotionally	abusive	

and	 that	 the	 parents	 were	 not	 meeting	 the	 children’s	 medical,	 educational,	

dental,	 and	 mental	 health	 needs.	 	 The	 court	 (Benson,	 J.)	 issued	 a	 preliminary	

protection	order	and	placed	the	children	in	the	custody	of	the	mother.			

         [¶4]	 	 In	 January	 of	 2018,	 the	 court	 entered	 an	 agreed	 jeopardy	 order	

against	 the	 father	 based	 on	 “serious	 abuse	 and	 neglect	 [of	 the	 children],	 as	



     3		Although	not	contained	in	its	findings,	the	court	was	presented	with	testimony	that	in	2016,	

prior	to	the	commencement	of	this	action,	the	Department	instituted	a	“safety	plan”	with	the	mother,	
under	 which	 she	 agreed	 to	 temporarily	 move	 with	 the	 children	 to	 a	 friend’s	 home	 while	 the	
Department	attempted	to	assist	the	father	in	stabilizing	his	mental	health.		After	the	father	agreed	to	
take	medication	and	began	to	participate	in	medication	management,	the	mother	and	the	children	
returned	to	the	family	home.		In	late	2017,	however,	the	father	threatened	to	assault	the	mother,	and	
the	mother	and	the	children,	with	assistance	from	the	Department,	moved	out	of	state.	
                                                                                                    3	

evidenced	 by	 the	 threat	 of	 serious	 harm	 posed	 by	 the	 father’s	 unmanaged	

mental	 health	 problems	 and	 domestic	 violence,	 as	 well	 as	 his	 deprivation	 of	

adequate	 food,	 clothing,	 shelter,	 supervision,	 care,	 and	 education.”	 	 See	

22	M.R.S.	 §	 4035	 (2018).	 	 Although	 the	 court	 also	 found	 jeopardy	 as	 to	 the	

mother	based	on	past	concerns	about	her	parenting	capabilities	and	the	risks	

posed	by	the	father,	the	court	ordered	that	the	children	remain	in	her	custody.		

The	 jeopardy	 order	 required	 the	 father	 to	 participate	 in	 a	 court-ordered	

diagnostic	 evaluation,4	 dialectical	 behavior	 therapy,	 and	 medication	

management.			

       [¶5]		Several	months	later,	the	father	 moved	for	the	court	to	order	the	

mother	 to	 allow	 him	 to	 have	 contact	 with	 the	 children.	 	 After	 a	 contested	

hearing,	 the	 court	 denied	 the	 motion,	 and	 shortly	 thereafter	 the	 Department	

petitioned	for	termination	of	his	parental	rights.		See	22	M.R.S.	§	4052	(2018).		

In	August	of	2018,	the	court	held	a	hearing	on	the	petition,	where	the	mother,	

two	departmental	caseworkers,	and	the	paternal	grandmother	testified.		The	

father	 chose	 not	 to	 testify.	 	 The	 court	 subsequently	 entered	 a	 judgment	


   4		At	the	termination	hearing,	the	court	was	presented	with	evidence	that	in	February	of	2018	the	

father	underwent	the	evaluation.		The	psychologist	who	conducted	the	examination	diagnosed	the	
father	with	antisocial	personality	disorder	and	polysubstance	use	disorder,	and	concluded	that	the	
father	would	be	“very	unlikely”	to	“provide	a	safe	and	stable	environment	for	a	child	even	in	a	highly	
structured	and	supportive	environment”	and	that	the	father’s	“prognosis	for	treatment	compliance	
and	change	is	poor.”			
4	

terminating	the	father’s	 parental	rights.	 	In	the	judgment,	the	court	found	by	

clear	and	convincing	evidence	that	the	father	was	unwilling	or	unable	to	protect	

the	children	from	jeopardy	and	was	unwilling	or	unable	to	take	responsibility	

for	the	children,	and	that	these	circumstances	were	unlikely	to	change	within	a	

time	that	is	reasonably	calculated	to	meet	the	children’s	needs;	and	that	he	had	

failed	to	make	a	good	faith	effort	to	rehabilitate	and	reunify	with	the	children.		

See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii),	 (iv).		The	court	also	determined	that	

termination	of	the	father’s	parental	rights	is	in	the	children’s	best	interests.		See	

22	M.R.S.	§	4055(1)(B)(2)(a).			

      [¶6]	 	 The	 court	 made	 the	 following	 factual	 findings,	 all	 of	 which	 are	

supported	 by	 competent	 record	 evidence.	 	 See	 In	 re	 Child	 of	 Jonathan	 D.,	

2019 ME 14,	¶	5,	---	A.3d	---.			

      Between	 this	 case	 and	 a	 prior	 one,	 the	 Department	 has	 been	
      making	 every	 effort	 to	 work	 with	 [the	 father]	 for	 years.	 	 It	 has	
      offered	him	access	to	all	the	tools	he	could	possibly	have	required	
      to	rehabilitate	and	reunify,	but,	for	whatever	reason,	he	has	refused	
      to	avail	himself	of	the	services	offered.		Finally,	he	has	run	out	of	
      time	 to	 begin	 trying	 in	 time	 to	 meet	 his	 children’s	 need	 for	
      permanence	and	stability.			

             .	.	.	The	Department	has	waited	patiently	for	[the	father]	to	
      avail	himself	of	services,	any	services,	and	only	now,	at	the	eleventh	
      hour,	does	he	appear	to	be	making	a	half-hearted	effort	to	do	so.		
      There	 is	 nothing	 more	 the	 Department	 can	 do	 in	 discharging	 its	
      responsibilities	 under	 Title	 22	 when	 a	 parent	 like	 [the	 father]	
                                                                                      5	

    whose	serious,	unmanaged	mental	health	problems	threaten	child	
    safety	simply	won’t	participate.			
           	
           To	date,	the	Department’s	repeated	referrals	of	[the	father]	
    to	rehabilitative	services	have	come	to	nothing.		The	last	counselor	
    he	 actually	 participated	 with	 quit	 out	 of	 fear	 for	 her	 own	 safety	
    earlier	this	year	after	he	made	chilling	remarks	about	“body	bags,”	
    and	it	has	been	months	since	he	participated	in	any	of	the	services	
    outlined	in	the	agreed	Jeopardy	Order.		Given	that	background,	the	
    Court	 simply	 cannot	 seriously	 conclude	 that	 there	 is	 any	 real	
    likelihood	that	he	will	follow	through	with	the	counseling	that	he	
    has	not	even	started	yet.	.	.	.		Given	his	staunch	refusal	to	engage	in	
    services,	it	is	unsurprising	that	his	mental	health	status	appears	to	
    have	worsened	throughout	the	life	of	this	case.			
	
	   	      .	.	.	.	
	
           .	.	.	[T]he	last	time	[the	father]	testified,	[]	he	did	so	in	a	hostile	
    and	frightening	manner	that	strongly	suggested	he	was	“about	to	
    attack	the	people	around	him.”	.	.	.		[H]e	was	not	then	“engaged	in	
    any	of	the	required	or	recommended	services	.	.	.	.”		He	has	made	
    but	the	faintest	of	gestures	toward	that	end	since	that	time,	and	as	
    the	guardian	ad	litem	has	reported	he	has	continued	intermittently	
    to	publish	threatening	commentary	on	Facebook.		The	Court	found	
    after	 his	 last	 testimony	 that	 “until	 he	 stabilizes,	 contact	 between	
    the	father	and	the	children	would	subject	them	to	an	unacceptable	
    level	of	risk	to	their	wellbeing	and	would,	therefore,	be	contrary	to	
    the	best	interests.”		That	finding	is	just	as	accurate	today	as	when	it	
    was	made,	and	it	is	not	possible	on	this	record	to	envision	a	time	in	
    the	future	when	it	would	be	inaccurate.		

           .	.	.	.	

    	      .	.	.	[T]he	court	finds	(again	by	clear	and	convincing	evidence)	
    that	 termination	 of	 parental	 rights	 is	 in	 the	 best	 interest	 of	 both	
    children.		As	their	guardian	ad	litem	has	recommended,	they	need	
    safety,	permanence,	and	stability.			
6	

             .	 .	 .	 [The	 father]	 must	 be	 legally	 excised	 from	 this	 family	 to	
       keep	the	children	safe	and	afford	them	permanency.		Without	the	
       treatment	he	needs,	he	represents	a	constant	and	extreme	threat	
       to	their	welfare.		He	is	highly	unlikely	to	successfully	complete	such	
       treatment	in	the	foreseeable	future,	and	[the	children]	have	already	
       been	subjected	to	far	too	much	of	his	dangerous	combustibility.					
	
The	court	ultimately	ordered	that	the	children	remain	in	the	mother’s	custody	

but	 that	 the	 father’s	 parental	 rights	 would	 be	 terminated.	 	 The	 father	 filed	 a	

timely	 appeal	 from	 the	 judgment.	 	 See	 22	 M.R.S.	 §	4006	 (2018);	 M.R.	

App.	2B(c)(1).			

                                     II.		DISCUSSION	

	      [¶7]	 	 The	 father	 does	 not	 challenge	 the	 court’s	 factual	 findings	 or	 its	

determination	 of	 parental	 unfitness,	 but	 argues	 only	 that	 the	 court	 erred	 by	

concluding	that	termination	of	his	parental	rights	will	provide	the	children	with	

“permanency”	and	is	in	their	best	interests.		See	22	M.R.S.	§	4055(1)(B)(2)(a).		

“We	review	the	court’s	factual	findings	 related	to	the	child’s	best	interest	for	

clear	error,	and	its	ultimate	conclusion	regarding	the	child’s	best	interest	for	an	

abuse	of	discretion,	viewing	the	facts,	and	the	weight	to	be	given	them,	through	

the	trial	court’s	lens.”		In	re	Children	of	Nicole	M.,	2018 ME 75,	¶	12,	187 A.3d 1 

(alteration,	citations,	and	quotation	marks	omitted).			

       [¶8]		Once	a	court	 determines	that	a	 parent	is	 unfit,	it	 must	determine	

whether	termination	of	the	parental	rights	is	in	the	child’s	best	interest.		See	
                                                                                          7	

22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	Child	of	Domenick	B.,	2018 ME 158,	¶	9,	197
A.3d 1076.		In	doing	so,	the	court	is	required	to	consider	“the	needs	of	the	child,	

including	the	child’s	age,	the	child’s	attachments	to	relevant	persons,	periods	of	

attachments	 and	 separation,	 the	 child’s	 ability	 to	 integrate	 into	 a	 substitute	

placement	 or	 back	 into	 the	 parent’s	 home	 and	 the	 child’s	 physical	 and	

emotional	 needs.”	 	 22	 M.R.S.	 §	 4055(2)	 (2018);	 see	 also	 In	 re	 Child	 of	

Mercedes	D.,	 2018 ME 149,	 ¶	 21,	 196 A.3d 888.	 	 “Also	 relevant	 to	 the	 best	

interests	 determination	 is	 the	 harm	 the	 children	 may	 suffer	 if	 the	 parent’s	

rights	are	not	terminated,	as	well	as	the	children’s	need	for	permanence	and	

stability.”		Adoption	of	Isabelle	T.,	2017 ME 220,	¶	49,	175 A.3d 639.		Therefore,	

even	though	parental	unfitness	and	a	child’s	best	interest	are	separate	elements	

of	a	termination	case,	the	court’s	findings	that	bear	on	parental	unfitness	may	

also	 be	 relevant	 to	 the	 question	 of	 whether	 termination	 is	 in	 the	 child’s	 best	

interest.		In	re	Ashley	A.,	679 A.2d 86,	89	(Me.	1996).	

       [¶9]	 	 Contrary	 to	 the	 father’s	 assertion,	 the	 court	 was	 presented	 with	

considerable	 evidence	 regarding	 the	 children’s	 best	 interests;	 much	 of	 that	

evidence	was	also	probative	on	the	issue	of	the	father’s	parental	unfitness.		As	

is	reflected	in	the	court’s	supported	findings,	the	record	includes	evidence	that	

the	father	has	refused	to	accept	and	participate	in	services	that	would	give	him	
8	

the	opportunity	to	rehabilitate	and	reunify	with	his	children,	and	there	is	 no	

reason	to	expect	that	he	will	become	receptive	to	meaningful	intervention;	that,	

by	 all	 accounts,	 as	 a	 result	 of	 his	 unwillingness	 to	 participate	 in	 services,	 his	

mental	 health	 has	 deteriorated	 during	 the	 pendency	 of	 this	 case;	 that	 his	

conduct	 toward	 those	 around	 him	 is	 volatile,	 unpredictable,	 vindictive,	 and	

threatening—even	in	a	courtroom	setting;	and	that	the	prognosis	for	treatment	

compliance	 and	 improvement	 in	 his	 mental	 health	 is	 poor.	 	 These	 and	 other	

findings,	 which	 are	 germane	 to	 the	 assertion	 that	 he	 is	 parentally	 unfit,	 also	

provide	support	for	the	court’s	conclusion	that	the	risks	posed	by	the	father	and	

his	 refusal	 to	 meaningfully	 participate	 in	 services	 constitute	 “a	 constant	 and	

extreme	 threat”	 to	 the	 welfare	 of	 the	 children,	 who	 “have	 already	 been	

subjected	 to	 far	 too	 much	 of	 his	 dangerous	 combustibility.”	 	 In	 short,	 the	

evidence	provided	the	court	with	considerable	support	for	the	conclusion	that	

termination	of	the	father’s	parental	rights	is	in	the	children’s	best	interests.	

       [¶10]		Finally,	the	father	argues	that	termination	of	his	parental	rights	is	

not	 necessary	 to	 promote	 the	 children’s	 best	 interests	 because	 the	 children	

could	remain	in	the	mother’s	care	and	custody	without	terminating	his	parental	

rights	 and	 that	 the	 court	 therefore	 should	 have	 issued	 a	 parental	 rights	 and	

responsibilities	 order	 rather	 than	 a	 termination	 order.	 	 See	 22	M.R.S.	
                                                                                         9	

§	4036(1-A)	(2018).		The	father’s	contention,	however,	does	not	account	for	the	

continuing	 and	 escalating	 risk	 that	 the	 court	 found	 he	 poses	 to	 the	 children	

because	 of	 his	 choice	 not	 to	 engage	 in	 services	 and	 interventions	 that	 would	

have	given	him	the	opportunity	to	try	to	become	a	safe	and	nurturing	parent.		

Further,	 although	 the	 court	 acknowledged	 that	 it	 may	 not	 be	 altogether	

common	to	terminate	one	parent’s	rights	to	a	child	while	preserving	the	other	

parent’s	parental	rights,	the	court	concluded	that	the	circumstances	of	this	case	

warranted	 that	 outcome.	 	 Given	 the	 evidence	 presented	 to	 the	 court,	 this	

determination	was	not	erroneous.		See	In	re	Child	of	Emily	K.,	2018 ME 79,	¶	10,	

187 A.3d 595  (affirming	 a	 judgment	 terminating	 the	 parental	 rights	 of	 one	

parent	while	preserving	the	parental	rights	of	the	other	parent);	In	re	Child	of	

Jonathan	D.,	2019 ME 14,	¶¶	1	n.1,	7,	---	A.3d	---	(same).			

      [¶11]		For	these	reasons,	the	court	did	not	err	or	abuse	its	discretion	in	

determining	 that	 the	 termination	 of	 the	 father’s	 parental	 rights	 is	 in	 the	

children’s	 best	 interests.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(a);	 In	 re	 Thomas	 H.,	

2005 ME 123,	¶¶	16-17,	889 A.2d 297.	

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	      	      	      	      	
	
10	

Wayne	Doane,	Esq.,	Exeter,	for	appellant	Father	

Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Skowhegan	District	Court	docket	number	PC-2017-60	
FOR	CLERK	REFERENCE	ONLY